 AERONAUTICAL AND INSTRUMENT DIVISION, ETC.85extent that such right may be affectedby an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8(a)(3) of the Act.SAFEWAY FOOD STORE, INC., STORE #62,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, I hereby notify my employees that:IWILL make whole the employees locked out during the period on and afterMarch 16, 1960,and until they were reinstated for any loss of pay suffered ata time when this market was open for business.The employees to be madewhole are: Addie Black,Belle Coalson,Robert Cummings,Wayne Davis, AlleneEggleston,Thomas Lawson,TerrellMcBee, Milton Moore,Vonda Narramore,Roy Navarrette,John Pirtle,Doug Pryor, Eddie Razo, Herschell Skaggs,WalterTitus, Joe Vasquez,and Mike Wiley.IWILLNOT bymeans of unlawful lockout or in any like or similar mannerinterfere with, restrain,or coerce my employees in the exercise of their rightto self-organization,to form labor organizations, to join or assist Retail ClerksInternational Association,Local 462, or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activities,except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8 (a) (3) of the Act.ARNOLD CRABB D/B/A THRIFTY WAY FOOD STORE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Aeronautical and Instrument Division,Robertshaw-Fulton Con-trols CompanyandInternational Union,United Automobile,Aircraft& Agricultural Implement Workers of America,UAW-AFL-CIO, Petitioner.CaseNo. 21-RC-7176.May 4,1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. W. Ein, ahearing officer of the National Labor Relations Board.The hearingofficer's rulingsmade at the hearing arefreefrom prejudicial errorand are hereby affirmed.Pursuant to the provsions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and MembersRodgers and Brown].137 NLRB No. 8. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit: The Petitioner seeks a unit of productionand maintenance employees at the Employer's Anaheim, California,plant.In addition to the customary exclusions, the Petitioner wouldalso exclude three of the six main subdivisions or "units" (field engi-neering and sales, administrative and finance, and purchasing), certaindepartments and sections in the manufacturing "unit," 1 the engineersand office employees in the quality control "unit," salesmen, draftsmen,and executive and administrative employees.The Employer agrees with the Petitioner's request, except that itwould also exclude certain other employees whom it regards at techni-cal employees 2 or clerical employees closely associated with the former.UnderLitton Industries of Maryland, Incorporated,125 NLRB 722,the applicable practice was automatically to exclude all technical em-ployees from a production and maintenance unit whenever their unitplacement was in issue.At the hearing in the instant case, which washeld while this doctrine was in effect, the principal issue litigated waswhether the employees in issue were technicals or not within themeaning of theLittondefinition."Since the hearing, however, the Board has reconsidered its view thattechnical employees whose unit placement is in issue are automaticallyexcluded from production and maintenance units. The Board's presentview is that the unit placement of technical employees turns on theextent to which such employees share a community of interest withtheir fellow employees so as to warrant their inclusion in or exclusionfrom the unit or units in issue.The She ffield Corporation,134 NLRB1101.The present record does not contain sufficient evidence for mak-ing a conclusive determination as to this issue.We shall, therefore,permit the employees in question to vote subject to challenge by theparties as to the propriety of their inclusion in the unit herein foundappropriate.Such challenges, if determinative, will be disposed of inthe customary manner.1The production engineering and industrial engineering departments, and the officesection of the production controls department, of the manufacturing "unit "E g , technicians employed in the manufacturing unit's assembly and instrument re-pair departments and in the engineering unit's prototype production, oxygen, and fluidprojects departments.'As hereinafter notedLittonhas been modified but not with respect to criteria fordetermining who is a technical employee. GREYHOUND TERMINAL87Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Ana-heim, California, plant, including plant clerical employees, but exclud-ing employees in the administrative and finance, field engineering andsales, and purchasing "units," the industrial engineering and produc-tion engineering departments and the office section of the productioncontrol department of the manufacturing "unit," and the engineersand office employees in the quality control "unit," and also excludingadministrative and executive employees, salesmen, draftsmen, officeclerical employees, professional employees, guards, watchmen, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]William S. Shurett,d/b/a Greyhound TerminalandAmalga-mated Association of Street,ElectricRailway and MotorCoach Employees of America,AFL-CIO,Division1174.CaseNo. 15-CA-1969.May 9, 1962DECISION AND ORDEROn February 5, 1962, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions 1 of the Trial Examiner.2'We note an inconsistency between provision 1(c) of the Recommended Order and thelanguage of the notice to employeesAs the findings do not appear to warrant the broadcease-and-desist order,we shall amend provision 1(c) to read:"In any like or relatedmanner interfering with, restraining, or coercing his employees in the exercise of theirrights guaranteed in Section7 of the Act."3 The Respondent operates a bus terminal pursuant to a written agreement with TheGreyhound Corporation (Southeastern Greyhound Lines Division) to sell tickets, furnish137 NLRB No. 11.